Citation Nr: 0402580	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  02-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1. Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION 

The veteran (appellant) served on active duty from August 
1961 to August 1964 and from August 1965 to June 1968.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2003, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Hearing impairment is not shown in service, and is not 
shown to be related to bilateral sensorineural hearing loss 
that was initially manifested many years after service.

3.  Tinnitus was not manifested in service or until many 
years thereafter.  


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by wartime service, nor may bilateral 
sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 
(West 2002); 38 C.F.R.§§ 3.159, 3.303, 3.307, 3.309 (2003).  

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West. 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal. On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b)).  
In the present case, the veteran has been notified in the 
June 2002 rating decision, the July 2002 statement of the 
case (SOC), and the May 2003 supplemental statement of the 
case (SSOC) of the evidence necessary to substantiate his 
claims of entitlement to service connection for defective 
hearing, and tinnitus, and of the applicable laws and 
regulations.  In March 2003, the RO sent the veteran a letter 
informing him as to what evidence was necessary in order for 
VA to grant his claims, which included  notification about 
the VCAA.  He was informed as to the evidence required to 
establish his claims.  He was told that VA would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  In that correspondence, the veteran was informed 
that he should send any additional information within 30 
days; however, he was also informed that he could take longer 
than 30 days.  A recent court decision held that VA must wait 
one year before denying a claim.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In the 
Veterans Benefits Act of 2003, Congress reinstated VA's 
authority to make decisions on all claims without waiting one 
year.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Therefore, the Board may 
proceed with adjudication of this claim.  The Board concludes 
that the discussions in the rating decision, the SOC, the 
SSOC, along with the March 2003 letter, adequately informed 
the veteran of the evidence needed to substantiate his claims 
and complied with VA's notification requirements that are set 
out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records and in 
keeping with the duty to assist, the veteran was provided VA 
examinations.  The veteran has not identified any additional 
records that may still be outstanding. 
Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

The veteran seeks service connection for bilateral hearing 
loss and for tinnitus.  He argues that he was exposed to 
acoustic trauma in service and that this caused his current 
hearing loss and tinnitus.  The record shows that the veteran 
served in the United States Army, and his MOS was military 
policeman.  He contends that noise exposure while on the 
firing range as well exposure to artillery fire in Vietnam 
caused his current defective hearing and tinnitus.  



On review of the record, the Board notes that at service 
entrance in August 1965, the veteran had the following 
audiometric readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
X
-5
LEFT
0
0
0
X
0

The service records reflect no complaint, diagnosis or 
treatment for defective hearing or for tinnitus.  

At separation in April 1968, his hearing was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
5

The service separation examination report shows that he 
denied having any hearing loss or ear trouble, and his 
hearing profile was 1.  

In November 2000, the veteran was treated by VA.  He 
complained of constant ringing in the left ear for the past 
10 years, and having difficulty hearing through the ringing.  
The examiner found that the veteran's hearing was within 
normal limits thru 2kHz with mild to moderate high frequency 
loss of sensitivity, left ear.  The finding was bilateral, 
high frequency, sensorineural hearing loss.  

The veteran underwent a VA ear disease examination in April 
2002.  It was noted that the veteran was a military policeman 
during service and that thereafter, he worked as a fireman 
and as a manager of a bottling franchise.  He reported having 
a hearing problem about 10 years prior and also developed 
tinnitus then. Examination showed no ear abnormality.  The 
examiner noted that the veteran was to have an audiogram to 
accompany the report.  The examiner diagnosed bilateral 
hearing loss, more likely than not secondary to exposure to 
excessive noise while on active duty.  

The veteran underwent a VA audiometric examination in April 
2002.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
55
LEFT
30
35
45
60
70

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 in the left ear.  The 
examiner noted that tinnitus was present, bilateral and 
constant.  

The examiner noted that the claims file had been reviewed, 
and he opined that it was not at least as likely as not the 
veteran's hearing loss and tinnitus were due to his excessive 
noise exposure while in the military service.  It was stated 
that the veteran's exit physical showed 0 and 5 db thresholds 
from 500 to 4,000 hertz in both ears in 1968.  It was noted 
that the veteran's small motor repair business after his 
military service would provide excess noise exposure after 
that time, sufficient to be responsible for his current 
hearing loss.  

The veteran underwent an audiological evaluation by VA in 
April 2003.  It was noted that from 1997 to 2002, the veteran 
ran a small machine shop.  On audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
45
LEFT
10
15
20
45
60







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and in the left ear.  Tinnitus was 
noted to be present, bilateral, and constant.  The examiner 
noted that he had reviewed the claims file and stated that 
the veteran reported that the only noise that he had been 
exposed to after service was in the small engine shop, but 
that he always wore ear protection.  

The examiner stated that the veteran's hearing was normal at 
service separation and that therefore, his hearing loss is 
not related to service.  It was also stated that as to 
tinnitus, the date of onset would put tinnitus occurring 
approximately two years after separation and that therefore 
tinnitus was not related to service.  

Although the service records do show that the veteran's 
hearing underwent a decrease during service at 1000, 2000 and 
4000 Hertz in the right ear and at 4000 Hertz in the left 
ear, defective hearing by VA standards was not shown in 
service or at separation.  The service medical records thus 
present no objective medical finding of defective hearing.  
In addition, there is no complaint or objective evidence of 
defective hearing or tinnitus at separation or for many years 
after service.  In sum, defective hearing was not shown in 
service, or during the first post-service year, and was not 
diagnosed until over twenty years after service.  
Additionally, tinnitus is not shown in service or for over 
twenty years after service.  

Bilateral defective hearing and tinnitus have been currently 
diagnosed.  The Board notes that there is a medical opinion 
that relates the veteran's hearing loss to service, and that 
there are also two medical opinions that note that there is 
no relationship between the veteran's hearing loss or his 
tinnitus to service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Indeed, 
the courts have provided guidance for weighing medical 
evidence.  They have held, for example, that a postservice 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state its reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

When reviewing the evidence of record, the Board is persuaded 
that the opinions of the April 2002 VA examiner and the April 
2003 VA examiner, against the veteran's claims, are most 
convincing, in that both examiners reviewed the medical 
evidence in the file and reflected a considered analysis of 
the pertinent criteria essential to determine the etiology of 
the veteran's hearing loss and tinnitus.  Both had performed 
audiological testing and both provided rationale for their 
findings and conclusions.  As to the opinion of the April 
2002 VA ear disease examiner who associated the veteran's 
hearing loss in service, the examiner did not indicate that 
the claims file had been examined, did not have laboratory 
findings to review and offered no rationale as to the basis 
for the opinion.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.   
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, the VA 
opinions against the veteran's claim have greater probative 
value than the VA opinion which supports his claim for 
defective hearing).  

As to tinnitus, both the April 2002 examiner and the April 
2003 examiner have stated that the tinnitus was not related 
to service.  There are no opinions in the record that 
contradict that finding.  The veteran's own opinion in this 
regard is not competent evidence, as he is a layperson.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992

The preponderance of the evidence is against the veteran's 
claims, and service connection for bilateral hearing loss and 
tinnitus must be denied. 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



